DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in reply to the January 26, 2021 Amendment under 37 CFR 1.111.  After entry of the Amendment, all the claims 1-20 are amended.  No new claims are added, nor are any of the existing claims canceled.  Replacement Figures 4 and 5 are also provided.  Accordingly, claims 1-20 remain pending for examination and consideration.
Applicants’ Interview Summary is consonant with the Examiner’s and is incorporated into the file.
Applicants’ replacement Figures 4 and 5 are entered.

Response to Arguments
Applicants’ amendments and arguments made to the independent claims 1, 8 and 15, serve in part, to overcome the 35 USC 112 rejection, and accordingly, the 35 USC 112 rejection is withdrawn.
Applicants’ arguments, with respect to the rejection of 35 USC 102 over U.S. Publication No. 2018/0107930 A1 to Aggarwal et al. (hereinafter Aggarwal), have been considered, and are persuasive.
However, upon further consideration, a new grounds of rejection is made, U. S. Patent Application Publication No. 2018/0255005A1 to Agarwal et al. (hereinafter 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0255005 A1 to Agarwal et al. (hereinafter Agarwal).
With regards to claim 1, Agarwal discloses:
1.    	(Currently Amended) A method, 

in response to detecting an interactive engagement event between [[the]]a user and [[the]]a conversational digital assistant, , based at least in part on the interactive engagement event, an interaction pair from [[the]] one or more datastores, the one or more datastores storing at least one interaction pair and each interaction pair comprising an interaction query and an associated assistance operation; (see, Fig. 3A, and detailed description, including, semantic memory engine 142 can associate a content element identified within communication 330A with other content element(s) within a knowledge base/conversational graph associated with the user (content repository 160). For example, the entity "pizza" can be associated with the entity "mushrooms" within the knowledge base based on the presence of such entities in the same communication 330A, para. 0032; and the extracted content elements can then be stored within content repository 160 in accordance with the referenced ontology, model, and/or schema, para. 0021) 
providing the selected interaction pair to the conversational digital assistant (see, detailed description, and Fig. 3A, and by way of illustration, FIG. 3A depicts an example scenario in which personal assistant 116 is executing on device 110. As shown in FIG. 3A, user 130 can provide/input communication/message 330A ("I'd like to order a pizza . . . "). Such communication 330A can be transmitted to/received by server 140 and/or semantic memory engine 142 (e.g., in conjunction with the operation of personal assistant 116 and/or personal assistant engine 144) para. 0029);
causing be communicated to the user by the conversational digital assistant, the interaction query comprising a response to the interactive engagement event and a query (see, Fig. 3A, and detailed description, including, semantic memory engine 142 can associate a content element identified within communication 330A with other content element(s) within a knowledge base/conversational graph associated with the ; and
based on receiving a response to the query, executing an . 

With regards to claim 2, Agarwal discloses:
2.    	(Currently Amended) The method of claim 1, further comprising:
detecting completion of the executed assistance operation (see, Fig. 3B, and detailed description, including, Accordingly, upon receiving such a selection (e.g., in communication 330E in which the user selects large'), a weight associated with content element 350D (the entity `Large`) can be adjusted (e.g., by increasing its weight within the knowledge base with respect to an order of pizza), para. 0046). [[;]] 




With regards to claim 3, Agarwal discloses:
3.    	(Currently Amended) The method of claim 1 further comprising:
causing be communicated to the user (see, Fig. 4A, and detailed description, including, 4A depicts an example scenario in which user 130 is communicating with application 118A (Taxi Application'). As shown in Fig. 4A, the user can provide communication 430A ("Can I get a taxi . . . "), and also illustrating the assistant’s reply “Your Taxi is arriving now.  Enjoy your ride!” para. 0039).

	With regards to claim 4, Agarwal discloses:
4.    	(Currently Amended) The method of claim 1, wherein the interaction pair from the one or more datastores comprises:
at least in part, on a detected relationship between the interactive engagement event and the selected interaction pair (see, Fig. 4A, and Fig. 4B, and detailed description, including, semantic memory engine 142 can utilize a knowledge base/conversational graph associated with the user (content repository 160) to recall relevant content element(s) (e.g., `downtown Seattle,` based on communication 430A provided by the user within application 118A) and to utilize such recalled content element(s) to generate/provide relevant responses/communications to the user (e.g., as shown in Fig. 4B, where application 118B generates a response to communication 430B based on the entity extracted from a communication within another application (as shown in Fig. 4A) para. 0039).

	With regards to claim 5, Agarwal discloses:
5.    	(Currently Amended) The method of claim 1, wherein 
selecting the interaction pair from the one or more datastores independent of any detected relationship between the interactive engagement event and the selected interaction pair (see, Fig. 1, and detailed description, including, as shown in FIG. 1. Such services can be, for example, third-party services that can enable the retrieval of content (e.g., business names, addresses, phone numbers, etc.) that may enhance or otherwise be relevant to certain operations described herein, para. 0022).

	With regards to claim 6, Agarwal discloses:
, wherein the interaction pair from the one or more datastores comprises:
detecting a context of the interactive engagement event (see, Fig. 4A, and 4B, and detailed description, including, e.g., `downtown Seattle,` based on communication 430A provided by the user within application 118A) (as shown in Fig. 4A, para. 0039);
detecting a relationship between the interactive engagement event and the selected interaction pair based, at least in part, on the detected context of the interactive engagement event and context of the selected interaction pair (see, Fig. 4A, and Fig. 4B, and detailed description, including, semantic memory engine 142 can utilize a knowledge base/conversational graph associated with the user (content repository 160) to recall relevant content element(s) (e.g., `downtown Seattle,` based on communication 430A provided by the user within application 118A) and to utilize such recalled content element(s) to generate/provide relevant responses/communications to the user (e.g., as shown in Fig. 4B, where application 118B generates a response to communication 430B based on the entity extracted from a communication within another application (as shown in Fig. 4A, para. 0039); and
selecting the interaction pair from the one or more datastores based on the detected relationship (see, as above, and e.g., as shown in Fig. 4B, where application 118B generates a response to communication 430B based on the entity extracted from a communication within another application (as shown in Fig. 4A, para. 0039);.

	With regards to claim 7, Agarwal discloses:
, wherein the interaction pair from the one or more datastores comprises:
selecting the interaction pair from the one or more datastores based, at least in part, on one or more priority weightings (see, Fig. 3B, and detailed description, including, upon receiving such a selection (e.g., in communication 330E in which the user selects large'), a weight associated with content element 350D (the entity `Large`) can be adjusted (e.g., by increasing its weight within the knowledge base with respect to an order of pizza) para. 0046). 

With regard to claim 8, claim 8 (a system claim) recites substantially similar limitations to claim 1 (a method claim) (with the addition of a processing unit and a memory, see Fig. and processors of the device 110, and as depicted in Fig. 5, memory 530) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 9, claim 9 (a system claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 10, claim 10 (a system claim) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (a system claim) recites substantially similar limitations to claim 4 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 13, claim 13 (a system claim) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (a system claim) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 15, claim 15 (a method claim, driving a storage system) recites substantially similar limitations to claim 1 (a method claim) (with the addition of storing the information in datastores, (see, Fig. 1, and storage service (e.g., a `cloud` service), etc., and can semantic memory engine 142, personal assistant engine 144, and content repository 160) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a method claim, driving a storage system) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 17, claim 17 (a method claim, driving a storage system) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 19, claim 19 (a method claim, driving a storage system) recites substantially similar limitations to claim 6 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a method claim, driving a storage system) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.

	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure includes the following:
	 US 20190019505 A1 to Nicholson; John Weldon et al. – discusses - receiving, at an information handling device, an indication to initiate a conversational session with a user; receiving, from the user, a query input; completing, using a processor, a function associated with the received query input; and sustaining, at the information handling device, the conversational session after completing the function.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-9-2021